Title: To Benjamin Franklin from Richard Bache, 9 February 1782
From: Bache, Richard
To: Franklin, Benjamin


Dear & Honored Sir
Philadelphia February 9th 1782
Hearing of an opportunity via Maryland, I embrace it to tell you, that we are well— I mentioned in two or three of my last Letters to you, the new Arrangement that would probably take place in the post Office department— It is at last settled, and your Son in Law is displaced; Mr. Hazard who has the appointment, I have reason to think has been very active in making Interest with the Delegates of the Eastern States, for I am informed it was they that made a Point of it— The manner of my dismission I confess has hurt my feelings, as nothing has been or can be alledged against my conduct, whilst in Office— These Eastern Men, I am informed, have aimed at your recall, but finding themselves foiled in that attempt, have struck at me, thinking thereby I suppose to hurt your feelings— I shall endeavor to form such Connections in business, and hope therefrom to derive such advantages, as will in time place me in an independent Situation— With these expectations I reconcile myself to this unexpected Blow— Tell Temple I have lately received a Letter from him, dated in September, that I have shiped him three Boxes of Seeds, some of which I trust he will receive— With Sally & the Children’s joint Love & Duty I remain ever Dear Sir Your affectionate Son
Rich Bache
Dr. Franklin
 
Addressed: His Excellency / Dr. Benjamin Franklin / Minister Plenipoy: from the United States / at / Passy / [in a different hand:] Forwarded by Your very hble Servts. / Cuming & Macarty / L’Orient 22d. April / 1782
